Citation Nr: 1145263	
Decision Date: 12/12/11    Archive Date: 12/21/11

DOCKET NO.  07-29 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial compensable rating for hallux valgus of the right foot.

2.  Entitlement to an initial compensable rating for hallux valgus of the left foot.

3.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 

4.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney at Law




ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1966 to March 1971 with service in the National Guard from 1955 to 1985.  This case comes before the Board of Veterans' Appeals (Board) on appeal from April 2007 and June 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In April 2008, the Board denied the claim for an initial rating in excess of 50 percent for PTSD.  The Veteran appealed this denial to the Court of Appeals for Veterans Claims (Court).   In February 2011, the Court issued a memorandum decision vacating the portion of the April 2008 decision that denied an increased initial rating for PTSD and remanded the claim.  The appeal has now returned to the Board for further action.

The issue of entitlement to an initial rating in excess of 50 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's hallux valgus of the right foot is manifested by symptoms such as pain and weakness that most nearly approximate surgical resection of the metatarsal head.  

2.  The Veteran's hallux valgus of the left foot is manifested by symptoms such as pain and weakness that most nearly approximate surgical resection of the metatarsal head.  
CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 10 percent, but not higher, for hallux valgus of the right foot have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.31, 4.71a,  Diagnostic Codes 5280, 5284 (2011).

2.  The criteria for an initial rating of 10 percent, but not higher, for hallux valgus of the left foot have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.31, 4.71a,  Diagnostic Codes 5280, 5284.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for hallux valgus of the right and left feet was granted in the June 2009 rating decision on appeal with initial noncompensable evaluations assigned effective September 18, 2006.  The Veteran contends that compensable initial evaluations are warranted as his foot disabilities are productive of pain and other symptoms that most nearly approximate the criteria associated with increased ratings.  

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's foot disabilities are currently rated as noncompensably disabling under Diagnostic Code 5280 pertaining to hallux valgus.  Under this diagnostic code, compensable 10 percent ratings are assigned for hallux valgus with surgical resection of metatarsal head or severe impairment as to be equivalent to the amputation of the great toe.  38 C.F.R. § 4.71a, Diagnostic Code 5280.  This diagnostic code does not provide for a zero percent evaluation, therefore a noncompensable evaluation is assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.71a, Diagnostic Code 5280.  

The Board finds that a 10 percent rating is warranted for the Veteran's bilateral hallux valgus throughout the claims period.  Although the Veteran has not undergone surgical resection of the metatarsal head, his private physician recommended a great toe joint fusion to treat the Veteran's bilateral hallux valgus during an August 2006 examination.  The June 2009 VA examiner also found that the Veteran had mild to moderate hallux valgus with symptoms including pain and weakness on repetitive use.  The VA examiner also concluded that the Veteran's disability prevented his participation in sports and exercise and had a severe impact on recreational activities.  The Veteran manifested some loss of motion of the bilateral great toes and reported flare-ups of symptoms that could last for several days due to cold weather and walking long distances.  Based on the functional impairment resulting from the service-connected hallux valgus, the Board finds that the Veteran's disabilities have most nearly approximated a 10 percent evaluation under Diagnostic Code 5280 throughout the claims period.  

A 10 percent rating represents the maximum possible evaluation under Diagnostic Code 5280.  Increased ratings are possible under Diagnostic Code 5284 pertaining to injuries of the foot.  Under Diagnostic Code 5284, moderately-severe residuals of foot injuries warrant a 20 percent rating while a 30 percent rating requires severe residuals.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  However, the Board finds that an increased rating for the Veteran's hallux valgus is not warranted under this diagnostic code.  His disability was characterized as mild to moderate by the June 2009 VA examiner, and there is no evidence that the pain, loss of motion, or functional impairments of the disability have most nearly approximated a moderately-severe or severe foot injury.  The Veteran reported at the June 2009 VA examination that he was able to stand for approximately 30 to 40 minutes and manifested only minimal painful motion during the examination.  Therefore, initial ratings in excess of 10 percent for bilateral hallux valgus are not warranted at anytime during the claims period. 

The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable as the preponderance of the evidence is against a finding that additional increased ratings are warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disabilities.  The Veteran's bilateral hallux valgus is manifested by symptoms such as pain and weakness with functional impairment including a decreased ability to stand and walk.  These manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disabilities and referral for consideration of an extraschedular rating is not warranted.


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

This appeal arises from disagreement with initial evaluations following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The Veteran was provided a VA examination of his feet in response to his claims for increased ratings in June 2009.  

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  In May 2007, VA requested that the Veteran provide medical releases to allow for the procurement of additional records from his private physicians.  The Veteran replied in June 2007 with a blank medical release and a notation that he had already provided all information regarding treatment of his claimed disabilities.  In July 2007 and May 2008, he also indicated that he had no more evidence to submit in support of his claims for increased ratings.  VA has also attempted to obtain copies of medical records associated with the Veteran's grant of benefits from the Social Security Administration (SSA), but a January 2011 response from SSA indicates that the Veteran's records were destroyed.  The Veteran was notified in March 2011 that records from the SSA were unavailable and he was asked to submit any records in his possession.  The Veteran responded in an April 2011 statement that he had no SSA records.  The Board therefore finds that VA has made reasonable efforts to obtain copies of all pertinent medical records identified by the Veteran and the record.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to an initial 10 percent rating, but not higher, for hallux valgus of the right foot is granted.

Entitlement to an initial 10 percent rating, but not higher, for hallux valgus of the left foot is granted.


REMAND

The Board finds that additional development is necessary before a decision may be rendered with respect to the claim for an increased initial rating for PTSD.  Specifically, a VA psychiatric examination should be obtained to determine the severity of the Veteran's current PTSD symptoms and whether they have resulted in total occupational impairment.  

In its February 2011 memorandum decision, the Court noted that the record contained conflicting medical evidence regarding the Veteran's ability to work due to his service-connected psychiatric disorder.  Examination reports dated in October 2006 and September 2007 from the Veteran's private psychologist indicate that he is unable to maintain suitable employment due to PTSD; however, the Board notes that these private opinions are somewhat ambiguous as they seem to also consider the Veteran's nonservice-connected disabilities when determining whether the Veteran is employable.  In contrast, the record also contains a March 2007 VA examination report concluding that the Veteran's PTSD has not resulted in total occupational impairment.  The Board therefore finds that another VA examination is necessary to determine the current impairment and severity of the Veteran's PTSD symptoms.  

Upon remand, the Agency of Original Jurisdiction (AOJ) should also adjudicate a claim for entitlement to TDIU.  The Court has held that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability.  Id at 454.  In this case, the Veteran has alleged that he is unemployable due to PTSD.  Therefore, a claim for TDIU has been raised and must be adjudicated by the AOJ before it can be addressed by the Board. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination to determine the current degree of severity of his PTSD.  The claims folder must be made available to and reviewed by the examiner.

The examiner should identify all current manifestations of the service-connected PTSD.  The examiner should also provide an opinion concerning the current degree of social and occupational impairment due to the service-connected PTSD, to include whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran is unemployable due to PTSD.  In addition, the examiner should provide a global assessment of functioning score (GAF) with an explanation of the significance of the score assigned.

2.  Readjudicate the claim on appeal and adjudicate a claim for TDIU.  If the benefits sought on appeal are not fully granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


